Citation Nr: 0020959	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  98-15 140	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial benefits and plot or interment 
allowance.

4.  Entitlement to dependents' educational assistance 
pursuant to 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

Service department records reflect that the veteran had 
active military service as a New Philippine Scout between May 
1946 and December 1947.  The veteran died in April 1997, and 
the appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 1998 decision by the VA Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death, denied entitlement to 
dependents' educational assistance under 38 U.S.C.A. Chapter 
35, and denied entitlement to accrued benefits.  

In a March 1999 decision, the RO held that eligibility to 
dependency and indemnity compensation (DIC) under 38 U.S.C.A. 
§ 1318 was not established as the veteran had not been rated 
100 percent disabled due to service-connected causes for 10 
years prior to his death.


FINDINGS OF FACT

1.  The veteran served in the New Philippine Scouts from May 
1946 to December 1947; his rank throughout service was 
Private First Class.  

2.  The veteran died in April 1997 due to cardiorespiratory 
arrest, with sepsis and severe pneumonia as antecedent 
causes.

3.  At the time of his death, the veteran was service-
connected for residuals of a left hand laceration with 
contractured deformity of the four digits and weakness of the 
thumb, rated 50 percent disabling, and for malaria, rated 
zero percent disabling.  A combined rating of 50 percent was 
in effect at the time of his death.

4.  There is no competent evidence of record demonstrating a 
nexus between the cause of the veteran's death and his 
service-connected disabilities, or any other incident of his 
military service. 

5.  The veteran had no claims pending with VA at the time of 
his death; there were no unpaid VA benefits due him at the 
time of his death.


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to service 
connection for the cause of the veteran's death is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.312 (1999).

2.  The requirements for entitlement to accrued benefits are 
not met.  38 U.S.C.A. 
§§ 5107, 5121 (West 1991 & Supp. 1999); 38 C.F.R. § 3.1000 
(1999).

3.  The veteran's service, consisting of recognized service 
as a Philippine Scout enlisted under Section 14, Public Law 
190, 79th Congress, does not constitute active military 
service for the purpose of entitling the appellant to VA 
nonservice-connected burial benefits and plot or interment 
allowance.  38 U.S.C.A. § 107(b), (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.8, 3.1600 (1999).

4.  The appellant's claim of entitlement to basic eligibility 
for dependents' educational assistance benefits under Chapter 
35, Title 38, United States Code, lacks legal merit and 
entitlement under the law.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.807 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The claims folder contains copies of the veteran's military 
separation documents, including a WD AGO Form 53.  Those 
records reflect that the veteran had recognized service as a 
Private First Class in the Philippine Scouts from May 27, 
1946 to December 23, 1947.  The period and type of the 
veteran's service are not in dispute.

Service medical records are negative for any clinical 
findings of sepsis, pneumonia, or any other disease or injury 
related to the veteran's heart and/or lungs.

The veteran died in April 1997 at the age of 78.  X-ray 
studies performed less than a week before his death revealed 
pulmonary tuberculosis, left lung; minimal pleural effusion, 
right side; cardiomegaly, left ventricle form; and an 
atheromatous aorta.  Terminal hospital records contain X-ray 
studies showing that on the day of his death, the veteran's 
lungs were hyperaerated with some prominent bronchial 
markings.  His heart was slightly enlarged, and the aorta was 
tortuous and calcified.  The terminal hospital records 
contain no findings or opinions regarding the etiological 
nature of the illnesses for which the veteran was treated 
prior to his death.  Those records do not reflect any 
specific medical history, clinical findings, or opinions as 
to whether the veteran incurred any in-service injury or 
disease related to his death.

The death certificate lists cardiorespiratory arrest as the 
immediate cause of the veteran's death.  Sepsis and severe 
pneumonia were listed as antecedent causes of his death.  At 
the time of his death the veteran was service connected for 
residuals of a left hand laceration with contractured 
deformity of the four digits and weakness of the thumb, rated 
50 percent disabling, and for malaria, rated zero percent 
disabling.  A combined rating of 50 percent had been assigned 
to the service-connected disabilities.

In June 1997, the RO received the appellant's claim for VA 
death benefits, including a claim for burial, plot, and 
interment allowance.  In essence, she contends that she is 
entitled to burial benefits because the veteran was receiving 
VA compensation due to his service-connected disabilities 
until his death.  She also asserts that her two minor 
children are entitled to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, as the veteran was permanently and 
totally disabled at the time of his death due to his service-
connected disabilities.  Regarding her claim for accrued 
benefits, the appellant contends that such benefits are 
warranted on the basis that she did not remarry after the 
veteran's death, and because she remains responsible for two 
minor dependents.  

In correspondence dated in July 1997, the RO informed the 
appellant that she was ineligible for burial benefits based 
on the veteran's recognized service.  The RO informed the 
appellant that the laws administered by the VA did not 
provide burial benefits, based on death not due to service, 
to dependents of deceased veterans whose service was as a 
noncommissioned officer of the New Philippine Scouts under 
Public Law 190, 79th Congress.  

In an April 1998 decision, the RO denied the appellant's 
claim of service connection for the cause of the veteran's 
death, holding that the evidence did not tend to show that 
his death was caused or contributed to by any service-
connected disease or injury.  In the same decision, the RO 
also denied entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, finding that the evidence did not show 
that the veteran died as a result of a service-connected 
disability, nor had a service-connected permanent and total 
disability been established at the time of his death.  
Additionally, the RO held that the appellant was ineligible 
to receive accrued benefits, as the veteran had no claim for 
VA disability benefits pending at the time of his death, and 
no monetary benefit was due and unpaid prior to his death.  

The claims file reflects, and the appellant has acknowledged, 
that the veteran continued to receive monthly compensation 
checks for his service-connected disabilities until April 
1997, the month of his death.  The record also reveals that 
compensation checks forwarded to the veteran for the months 
of April and May 1997 were returned to VA.  A "VA Out Of 
System Award" dated in March 1999 is of record, reflecting 
that the appellant was entitled to, and was issued, a check 
(in an amount reflecting the monthly compensation the veteran 
was receiving at the time of his death) for the month in 
which the veteran died.  

II.  Legal Criteria and Analysis

A.  Service Connection for the Cause of the Veteran's Death.

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim to VA has the burden of providing evidence sufficient 
to justify a belief by a fair and impartial individual that 
the claim is well grounded.  The United States Court of 
Appeals for Veterans Claims (the Court) defines a well-
grounded claim as one that is plausible, i.e., meritorious on 
its own or capable of substantiation.  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

A well-grounded claim for service connection generally 
requires competent evidence of a current disability, proof as 
to incurrence or aggravation of a disease or injury in 
service (provided by either lay or medical evidence, as the 
situation dictates), and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (1999).

Generally, service connection may be granted for a disability 
resulting from personal injury incurred or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury or disease.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303.  VA regulations provide that service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303.  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service was either a principal 
or contributory cause of death.  38 C.F.R. § 3.312.  A 
service-connected disability will be considered the principal 
cause of death when such disability, singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto.  38 C.F.R. § 
3.312(b).  

A service-connected disability will be considered a 
contributory cause of death when it contributed substantially 
or materially to death, when it combined to cause death, or 
when it aided or lent assistance to the production of death.  
See 38 C.F.R. 
§ 3.312(c)(1).  It is not sufficient to show that it casually 
shared in producing death, but rather it must be shown that 
there was a causal connection.  Id.  The debilitating effects 
of a service-connected disability must have made the veteran 
materially less capable of resisting the fatal disease or 
must have had a material influence in accelerating death.  
Lathan v. Brown, 7 Vet. App. 359 (1995).

Where the determinative issue involves medical etiology or a 
medical diagnosis, competent medical evidence that a claim is 
"plausible" or "possible" is required for the claim to be 
well grounded.  See Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997) (adopting the Court's prior definition of a well-
grounded claim as set forth in Caluza v. Brown, 7 Vet. App. 
498, 506 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  This burden may not be met merely by presenting lay 
testimony, as lay persons are not competent to offer medical 
opinions.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

When any veteran dies after December 31, 1956, from a 
service-connected or compensable disability, the Secretary 
shall pay dependency and indemnity compensation to such 
veteran's surviving spouse, children and parents.  
38 U.S.C.A. § 1310 (West 1991).  VA law provides that a 
surviving spouse's claim for compensation or DIC will be 
considered to be a claim for death pension and accrued 
benefits, and a surviving spouse's claim for death pension 
will be considered to be a claim for death compensation or 
DIC and accrued benefits.  38 C.F.R. § 3.152(b)(1) (1999).

For the claim of service connection for the cause of the 
veteran's death to be well grounded, the first requirement, 
i.e., evidence of a current disability, will always have been 
met (the current disability being the condition that caused 
the veteran to die).  However, the last two requirements must 
be supported by evidence of record.  Ruiz v. Gober, 10 Vet. 
App. 352, 356 (1997); Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997). 

In this case, the Board has considered the appellant's lay 
statements to the effect that the veteran's military service 
was somehow causally related to his death.  However, it must 
be recalled that, at a minimum, there must be medical 
evidence which demonstrates a nexus between the cause of the 
veteran's death and a disease or injury incurred in service.  
38 C.F.R. § 3.312; Caluza, 7 Vet. App. at 506.  The Court has 
held that "where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is 'plausible' or 'possible' is 
required."  Caluza, supra; Grottveit, 5 Vet. App. at 93.  
Despite the appellant's good-faith contentions, there is 
nothing in the claims folder indicating that she is qualified 
through experience, training, or education to render a 
medical opinion.  See Espiritu, 2 Vet. App. at 494.  

Contrary to the appellant's contentions, the pertinent and 
probative medical records submitted in support of her claim 
are devoid of evidence tending to establish that any illness 
the veteran might have incurred during his active service 
from May 1946 to December 1947 (or within an applicable post-
service presumptive period), could be etiologically linked 
with his death approximately 50 years later.  In sum, there 
is simply no competent evidence of record tending to show 
that he was diagnosed with sepsis and/or pneumonia, or any 
other cardiopulmonary disease or injury, during his service 
or within an applicable presumptive period, that is noted on 
the death certificate as the direct cause of death.

Absent a showing by competent and probative evidence that the 
veteran had a disease or injury warranting service 
connection, and that such a disease or injury had some causal 
relationship with his death, there can be no plausible basis 
for allowance of the appellant's claim.  See Espiritu, 2 Vet. 
App. at 494.  Thus, the Board holds that the appellant has 
not met the initial burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
her claim for service connection for the cause of the 
veteran's death is well grounded.  See Libertine v. Brown, 9 
Vet. App. 521 (1996); Caluza, 7 Vet. App. at 506; Murphy, 1 
Vet. App. at 81.

This does not end the analysis, however, as the surviving 
spouse of a deceased veteran may be entitled to DIC benefits 
as if the veteran's death were service connected where the 
veteran's death was not caused by his own willful misconduct 
and he was in receipt of, or for any reason (including 
receipt of military retired or retirement pay or correction 
of a rating after the veteran's death based on clear and 
unmistakable error) was not in receipt of, but would have 
been entitled to receive, compensation at the time of death 
for a service-connected disability that was either:  (1) 
continuously rated totally disabling by a schedular or 
unemployability rating for a period of ten years or more 
immediately preceding death; or (2) continuously rated 
totally disabling by a schedular or unemployability rating 
from the date of discharge or release from active service for 
a period of not less than five years immediately preceding 
death.  See 38 U.S.C.A. § 1318 (West 1991); 38 C.F.R. 
§ 3.22(a) (1999).

In addition, DIC benefits may be granted if it can be 
established that the veteran hypothetically would have been 
entitled to receive a retroactive 100 percent evaluation for 
the ten-year period immediately preceding his death.  See 
Green v. Brown, 10 Vet. App. 111, 118 (1997).  VA is to 
determine, based upon evidence in the veteran's claims file 
or in VA custody prior to the veteran's death, whether, had 
he brought a claim more than 10 years prior to his death, he 
would have been entitled to receive a total disability rating 
for the 10 years immediately preceding his death, thus 
entitling his survivor(s) to DIC benefits under 38 U.S.C.A. 
§ 1318.  See Marso v. West, 13 Vet. App. 260 (1999); Wingo v. 
West, 11 Vet. App. 307, 311-12 (1998); Carpenter v. Gober, 11 
Vet. App. 140 (1998).

A DIC claim must be well grounded (i.e., plausible).  Wingo, 
11 Vet. App. at 310; see also Murphy, 1 Vet. App. 78.  If the 
claimant has not presented a well-grounded claim, there is no 
duty to assist any further in the development of the claim.  
In the case of a claim for DIC, the claimant must allege, at 
a minimum, some theory as to why she is entitled to this 
benefit.  See Wingo, 11 Vet. App. 310 (concluding that 
appellant's section 1318 DIC claim was well grounded because 
she had shown that the veteran was rated 100 percent disabled 
until his death); see also Harvey v. Brown, 6 Vet. App. 390, 
395 (1994) (holding that a section 1318 DIC claim was not 
well grounded since it had not been alleged that the veteran 
was rated totally disabled prior to his death or that he was 
deprived of a total rating by a prior rating decision based 
on clear and unmistakable error).

In this case, the Board concurs with the RO's March 1999 
decision that the appellant has not presented a well-grounded 
claim for DIC benefits under section 1318.  The veteran was 
not evaluated as 100 percent disabled during the ten years 
prior to his death.  Although the appellant contends that the 
veteran's service-connected disabilities were totally 
disabling during the ten years prior to his death, there is 
absolutely no competent evidence supporting that contention.  
As the record indicates that the veteran was never considered 
totally unemployable as a result of a service-connected 
disability, it follows that there are no rating decisions 
applicable to him that could be found clearly and 
unmistakably erroneous.  

Here, the record is devoid of evidence tending to show that 
the veteran should have been service connected and evaluated 
as 100 percent disabled for putative disability or 
disabilities for 10 years prior to his death.  Therefore, the 
Board concludes that the appellant has not presented a 
plausible (i.e., well-grounded) claim for DIC benefits under 
the provisions of 38 U.S.C.A. § 1318.  The record lacks any 
allegations that would render such a claim plausible.  The 
presentation of a well-grounded claim is a threshold issue, 
and the Board has no jurisdiction to adjudicate this claim 
unless it is well grounded.  Boeck v. Brown, 6 Vet. App. 14, 
17 (1993).

B.  Entitlement to Accrued Benefits.

Upon the death of a veteran, periodic monetary benefits to 
which he or she was entitled on the basis of evidence in the 
file at the date of death, and due and unpaid for a period of 
not more than two years prior to death, may be paid to his or 
her surviving spouse.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

There is no basis for an accrued benefits claim, unless the 
individual from whom the accrued benefits claim derives had a 
claim for VA benefits pending at the time of death, or else 
was entitled to them under an existing rating or decision.  
See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998).  By 
statute, entitlement to accrued benefits must be based on 
evidence in the file at the time of death, or evidence, such 
as VA records, deemed to be of record at that time.  38 
U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. Brown, 6 
Vet. App. 483 (1994).

The effective date of a discontinuance of compensation due to 
the death of a payee shall be the last day of the month 
before such death occurs.  38 U.S.C.A. 
§ 5112(b)(1) (West 1991); 38 C.F.R. § 3.500(g) (1999).  In 
other words, Congress has determined that VA benefits should 
not be paid for the month of an individual's death.  Id.

The provisions of 38 C.F.R. § 3.1003 (1999) govern the 
payment of checks unnegotiated at the time of the veteran's 
death, providing that where the payee of a check for benefits 
has died prior to negotiating the check, the check shall be 
returned to the issuing office and canceled.  The amount 
represented by the returned check, or any amount recovered 
following improper negotiation of the check, shall be payable 
to the living person or persons in the order of precedence 
listed in section 3.1000(a)(1) through (4), except that the 
total amount payable shall not include any payment for the 
month in which the payee died.  38 U.S.C.A. 
§ 5122 (West 1991); 38 C.F.R. § 3.1003(a).

The Board is certainly sympathetic to the appellant's 
argument regarding entitlement to accrued benefits; however, 
the applicable law is clear.  The veteran did not have a 
claim for VA benefits pending at the time of his death.  As 
the evidence outlined above also reflects that there were no 
unpaid benefits due the veteran at the time of his death, and 
since the appellant received the VA compensation check for 
the month prior to his death, there are no accrued benefits 
to award her.

The Board is bound in its decisions by the laws enacted by 
Congress, the regulations lawfully adopted by VA, and the 
decisions of the Court.  38 U.S.C.A. §7104(c) (West 1991).  
Applying the criteria pertinent to entitlement to accrued 
benefits to the facts in this case, the Board is compelled to 
find that the appellant is not entitled to the accrued 
benefits claimed.  Where, as here, the law is dispositive, 
the claim should be denied because of the absence of legal 
merit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

C.  Entitlement to VA Nonservice-Connected Burial Benefits 
and Plot or Interment Allowance.

VA regulations provide that, generally, if a veteran's death 
is not service-connected, an amount may be paid toward the 
veteran's funeral and burial expenses including the cost of 
transporting the body to the place of burial.  See 38 C.F.R. 
§ 3.1600(b).  If a deceased veteran is eligible for the 
nonservice-connected burial allowance under section 
3.1600(b), a proper claimant seeking burial benefits may also 
be entitled to a plot or interment allowance.  See 38 C.F.R. 
§ 3.1600(f).

Service in the New Philippine Scouts under section 14 of 
Public Law 190, 79th Congress (the "Armed Forces Voluntary 
Recruitment Act of 1945"), shall not be deemed to have been 
active military, naval, or air service, except for specified 
benefits which do not include nonservice-connected disability 
burial benefits.  38 U.S.C.A. § 107(b); 38 C.F.R. § 3.8(b).  

All enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period. 38 C.F.R. § 3.8(b).  This paragraph does not 
apply to officers who were commissioned in connection with 
the administration of Pub. L. 190.  Id.  

Pursuant to 38 C.F.R. § 3.1600(e)(4), burial allowance is not 
payable in the case of a Philippine Scout enlisted on or 
after October 6, 1945, under section 14, Pub. L. 190.

On this issue, the narrow question is whether the veteran had 
qualifying service for nonservice-connected burial benefits.  
As shown, the service department records in the claims file 
reflect that the veteran had recognized service from May 1946 
to December 1947 in the Philippine Scouts.  Pursuant to 38 
U.S.C.A. § 107(b) and 38 C.F.R. § 3.8, this period of service 
is designated as service with the New Philippine Scouts.  The 
law specifically excludes this type of service from 
nonservice-connected burial benefits.  See 38 C.F.R. § 
3.1600(e)(4).  The only exception is for commissioned 
officers of this period.  However, service department 
certification shows that the highest rank the veteran 
received during his period of recognized service was Private 
First Class.

The Board is sympathetic to the appellant's stated position 
in requesting repayment of monies expended by her for the 
veteran's burial, however, the Board is bound by the 
applicable law and regulations as written.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 1999).  The findings by the 
service department verifying a person's service are binding 
on the VA for purposes of establishing service in the U.S. 
Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992); see also Dacoron v. Brown, 4 Vet. App. 115, 120 
(1993).  Thus, the certification of service which reflects 
that the veteran had recognized service as a New Philippine 
Scout is binding upon the Board.  

As noted, the period and type of the veteran's service are 
not in dispute.  The law specifically excludes the veteran's 
period and type of service for purposes of entitlement to 
nonservice-connected burial allowances.  See 38 C.F.R. 
§ 3.1600(e)(4).  Consequently, the Board finds that there is 
no legal basis on which the appellant's claim can be based.  
Again, as the law and not the evidence is dispositive on this 
issue, it must be denied because of lack of legal 
entitlement.  38 U.S.C.A. § 107; 38 C.F.R. § 3.8; Sabonis, 6 
Vet. App. at 430.

D.  Entitlement to Dependents' Educational Assistance 
Pursuant to 38 U.S.C.A. Chapter 35.

Generally, a surviving spouse of the veteran will have basic 
eligibility entitlement to dependents' educational assistance 
under 38 U.S.C.A. Chapter 35 where the veteran had a 
permanent total service-connected disability in existence at 
the date of death, or where the veteran died as a result of a 
service-connected disability.  38 C.F.R. § 3.807(a).

As noted above, the veteran did not have a permanent total 
service-connected disability at the time of his death, and, 
as decided above, the cause of the veteran's death is not 
service-related.  Accordingly, the Board holds that the 
appellant has not met the conditions for eligibility for 
dependents' educational assistance under 38 U.S.C.A. Chapter 
35.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.807. 

To avoid confusion, in a case such as this one, where the law 
and not the evidence is dispositive, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); see also 
Giancaterino v. Brown, 7 Vet. App. 555, 561 (1995) 
(construing Sabonis).  Accordingly, the appellant's claim for 
Chapter 35 benefits must be denied on the basis of lack of 
entitlement under the law. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to accrued benefits is denied.

Entitlement to VA nonservice-connected burial benefits and 
plot or interment allowance is denied.

Entitlement to dependents' educational assistance pursuant to 
38 U.S.C.A. Chapter 35 is denied.



		
	Trudy S. Tierney
	Acting Member, Board of Veterans' Appeals

 

